TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00279-CR




                                                   Kelly Brian Rounds, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NO. 57008, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Appellant Kelly Brian Rounds seeks to appeal from a judgment of conviction for
aggravated sexual assault.  The trial court has certified, and the record confirms, that Rounds waived
the right of appeal.  See Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003); see also
Blanco v. State, 18 S.W.3d 218, 220 (Tex. Crim. App. 2000).  The appeal is dismissed.  See Tex. R.
App. P. 25.2(d).
 
                                                ___________________________________________
                                                Bea Ann Smith, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Dismissed for Want of Jurisdiction
Filed:   June 6, 2006
Do Not Publish